Exhibit 10.1
 
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement, (the “Agreement”) is made as of the 23rd day of
December, 2008 between Selective Insurance Company of America, a New Jersey
corporation with a principal place of business at 40 Wantage Avenue,
Branchville, New Jersey 07890 (the “Company”) and Gregory E. Murphy, an
individual residing in New Jersey with a mailing address of [Address
Intentionally Omitted] (the “Executive”).
 
SECTION 1.   DEFINITIONS.
 
1.1.           Definitions.  For purposes of this Agreement, the following terms
shall have the meanings set forth below:
 
“Accounting Firm” has the meaning given to such term in Section 3.6(b) hereof.
 
“Agreement” has the meaning given to such term in the Preamble hereto.
 
“Board” means the Board of Directors of the Company’s Parent.
 
“Cause” means that if the Board, after giving Executive, with his own counsel,
the opportunity to meet with it, shall determine in good faith, by written
resolution of not less than two-thirds percent (66.67%) of the entire membership
of the Board (excluding the Executive if the Executive is a member on the Board)
at a special meeting called for that purpose, that any one or more of the
following has occurred:
 
(i)           the Executive shall have been convicted by a court of competent
jurisdiction of, or pleaded guilty or nolo contendere to, any felony under, or
within the meaning of, applicable United States federal or state law;
 
(ii)           the Executive shall have breached in any respect any one or more
of the material provisions of this Agreement, including, without limitation, any
failure to comply with the Code of Conduct, and, to the extent such breach may
be cured, such breach shall have continued for a period of thirty (30) days
after written notice by the Company’s Parent’s Board to the Executive specifying
such breach; or
 
(iii)           the Executive shall have engaged in misconduct in the
performance of the Executive’s duties and obligations to the Company which
constitute common law fraud or other gross malfeasance of duty.
 
For purposes of clauses (ii) and (iii) of this definition of “Cause”, no act, or
failure to act, on the part of the Executive shall be considered grounds for
“Cause” under such clauses if such act, or such failure to act, was done or
omitted to be done based upon authority or express direction given pursuant to a
resolution duly adopted by the Board or based upon the advice of counsel for the
Company.
 
“Change in Control” means the occurrence of an event of a nature that would be
required to be reported by the Company’s Parent in response to Item 5.01 of a
Current Report on
 
 

--------------------------------------------------------------------------------


 
Form 8-K, as in effect on the date hereof, pursuant to Section 13 or 15(d) of
the Securities Exchange Act; provided, however, that a Change in Control shall,
in any event, conclusively be deemed to have occurred upon the first to occur of
any one of the following events:
 
(i)           The acquisition by any “person” or “group” (as such terms are used
in Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act or any
successor provisions to either of the foregoing), including, without limitation,
any current shareholder or shareholders of the Company’s Parent, of securities
of the Company’s Parent resulting in such person or group being a “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act) of
twenty-five percent (25%) or more of any class of Voting Securities of the
Company’s Parent;
 
(ii)           The acquisition by any “person” or “group” (as such terms are
used in Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act or any
successor provisions to either of the foregoing), including, without limitation,
any current shareholder or shareholders of the Company’s Parent, of securities
of the Company’s Parent  resulting in such person or group being a “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act) of twenty
percent (20%) or more, but less than twenty-five percent (25%), of any class of
Voting Securities of the Company’s Parent, if the Board adopts a resolution that
such acquisition constitutes a Change in Control;
 
(iii)           The sale or disposition of more than fifty percent (50%) of the
Company’s Parent’s assets on a consolidated basis, as shown in the Company’s
Parent’s then most recent audited consolidated balance sheet;
 
(iv)           The reorganization, recapitalization, merger, consolidation or
other business combination involving the Company’s Parent the result of which is
the ownership by the shareholders of the Company’s Parent of less than eighty
percent (80%) of those Voting Securities of the resulting or acquiring Person
having the power to vote in the elections of the board of directors of such
Person; or
 
(v)           A change in the membership in the Board which, taken in
conjunction with any other prior or concurrent changes, results in twenty
percent (20%) or more of the Board’s membership being persons not nominated by
the Company’s Parent’s management or the Board as set forth in the Company’s
Parent’s then most recent proxy statement, excluding changes resulting from
substitutions by  the Board because of retirement or death of a director or
directors, removal of a director or directors by the Board or resignation of a
director or directors due to demonstrated disability or incapacity.
 
(vi)           Anything in this definition of Change in Control to the contrary
notwithstanding, no Change in Control shall be deemed to have occurred for
purposes of this Agreement by virtue of any transaction which results in the
Executive, or a group of Persons which includes the Executive, acquiring,
directly or indirectly, Voting Securities of the Company’s Parent.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
 
- 2 -

--------------------------------------------------------------------------------


 
“Code of Conduct” has the meaning given to such term in Section 2.3(a) hereof.
 
“Commencement Date” has the meaning given to such term in Section 2.2 hereof.
 
“Company” has the meaning given to such term in the Preamble hereto and includes
any Person which shall succeed to or assume the obligations of the Company
hereunder pursuant to Section 5.6 hereof.
 
“Company’s Parent” means Selective Insurance Group, Inc., a publicly traded New
Jersey corporation with a principal office at 40 Wantage Avenue, Branchville,
New Jersey 07890.
 
“Covered Employee” means a covered employee, within the meaning of Section
162(m)(3) of the Code, of the Company.
 
“Determination” has the meaning given to such term in Section 3.6(b) hereof.
 
“Disability” means the Executive’s physical injury or physical or mental illness
which causes him to be absent from his duties with the Company on a full-time
basis for a continuous period in excess of the greater of:  (i) the period of
disability constituting permanent disability as specified under the Company’s
long-term disability insurance coverage applicable to the Executive at the time
of the determination of the existence of a disability (or, if such determination
is made after the occurrence of a Change in Control, as specified under the
long-term disability insurance coverage applicable to the Executive prior to a
Change in Control) or (ii) 180 days, unless within thirty (30) days after a
Notice of Termination is thereafter given the Executive shall have returned to
the full-time performance of his duties.
 
“Early Termination” has the meaning given to such term in Section 3.2 hereof.
 
“Excise Tax” has the meaning given to such term in Section 3.6(a) hereof.
 
“Executive” has the meaning given to such term in the Preamble hereto.
 
“Extended Benefit Period” has the meaning given to such term in Section 3.3(c)
hereof.
 
“Good Reason” means the occurrence of any one or more of the following
conditions; provided, however, that no such condition shall be deemed to
constitute “Good Reason” unless the Executive provides notice of such condition
to the Company within ninety (90) days of its initial existence, and the Company
shall have failed to remedy the condition within thirty (30) days of its receipt
of such notice:
 
(i)           any material diminution in the Executive’s Salary below the
annualized rate in effect on the date on which a Change in Control shall have
occurred, unless such reduction is implemented for the senior executive staff
generally, provided, however that such reduction shall constitute Good Reason
even if implemented for senior executive staff generally if such reduction
occurs within two years after a Change in Control;
 
(ii)           any material negative change in the aggregate benefits the
Executive receives, other than as a result of the normal expiration of any Plan
as to other eligible
 
 
- 3 -

--------------------------------------------------------------------------------


employees in accordance with its terms as in effect on the date preceding the
date on which a Change in Control shall have occurred, or unless such change
affects all participants of such Plan generally;
 
(iii)           without the Executive’s express prior written consent, a
material diminution of the Executive’s position, duties, responsibilities and
status with the Company immediately prior to a Change in Control, or any
material diminution in the Executive’s responsibilities as an executive of the
Company as compared with those he had as an executive of the Company immediately
prior to a Change in Control, or any material negative change in the Executive’s
titles or office as in effect immediately prior to a Change in Control, except
in connection with the termination of the Executive’s employment for Cause,
Disability or Retirement or as a result of the Executive’s death, or by his
termination of his employment other than for Good Reason;
 
(iv)           without the Executive’s express prior written consent, the
imposition of a requirement by the Company that the Executive be based at any
location in excess of fifty (50) miles from the location of the Executive’s
office on the date preceding the date on which a Change in Control shall have
occurred;
 
(v)           the failure by the Company to obtain from any Person with which it
may merge or consolidate or to which it may sell all or substantially all of its
assets, the agreement of such Person as set forth in the proviso in Section 5.6
hereof; provided that such merger, consolidation or sale constitutes a Change in
Control; or
 
(vi)           within two years after a Change in Control shall have occurred,
any action or inaction that constitutes a material breach by the Company of any
of the terms and conditions of this Agreement.
 
 “Gross-Up Payment” has the meaning given to such term in Section 3.6(a) hereof.
 
“Notice of Termination” means a written notice which shall (i) indicate the
specific termination provision in this Agreement relied upon, (ii) set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated and,
(iii) specify the date of termination in accordance with this Agreement (other
than for a termination for Cause).
 
“Overpayments” has the meaning given to such term in Section 3.6(c) hereof.
 
“Person” means an individual, partnership, corporation, association, limited
liability company, trust, joint venture, unincorporated organization, and any
government, governmental department or agency or political subdivision thereof.
 
“Plans” has the meaning given to such term in Section 2.4(b) hereof.
 
“Rabbi Trust” has the meaning given to such term in Section 3.4(d) hereof.
 
“Release” has the meaning given to such term in Section 3.5 hereof.
 
“Restrictive Covenants” has the meaning given to such term in Section 3.5
hereof.
 
 
- 4 -

--------------------------------------------------------------------------------


 
“Retirement” means a termination of the Executive’s employment by the Company or
the Executive (i) at such age as shall be established by the Company’s Board for
mandatory or normal retirement of Company executives in general (which age shall
be, if the determination of Retirement is made after the occurrence of a Change
in Control, the age established by the Company’s Board prior to a Change in
Control), which shall not be less than age 65, or (ii) at any other retirement
age set by mutual agreement of the Company and the Executive and approved by the
Company’s Board.
 
“Salary” has the meaning given to such term in Section 2.4(a) hereof.
 
“Section 409A” means Section 409A of the Code and the regulations of the
Treasury and other applicable guidance promulgated thereunder.
 
 “Section 409A Tax” has the meaning given to such term in Section 3.7 hereof.
 
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
 
“Term” has the meaning given to such term in Section 2.2 hereof.
 
“Termination Date” means the date on which the Executive’s employment with the
Company and its affiliates terminates.  If the Executive’s employment is to be
terminated by the Company for Disability, the Executive’s employment shall
terminate thirty (30) days after a Notice of Termination is given; provided that
the Executive shall not have returned to the performance of the Executive’s
duties on a full-time basis during such thirty (30) day period. If the
Executive’s employment is to be terminated by the Company for Cause, the
Executive (together with his counsel) shall first have an opportunity to be
heard before the Board after a Notice of Termination is given.
 
“Total Payments” has the meaning given to such term in Section 3.6(a) hereof.
 
“Triggering Event” has the meaning given to such term in Section 3.4(d) hereof.
 
“Trustee” has the meaning given to such term in Section 3.4(d) hereof.
 
“Underpayments” has the meaning given to such term in Section 3.6(c) hereof.
 
“Voting Securities” means, with respect to a specified Person, any security of
such Person that has, or may have upon an event of default or in respect to any
transaction, a right to vote on any matter upon which the holder of any class of
common stock of such Person would have a right to vote.
 
1.2.           Terms Generally.  Unless the context of this Agreement requires
otherwise, words importing the singular number shall include the plural and vice
versa, and any pronoun shall include the corresponding masculine, feminine and
neuter forms.
 
1.3.           Cross-References.  Unless otherwise specified, references in this
Agreement to any Paragraph or Section are references to such Paragraph or
Section of this Agreement.
 
 
- 5 -

--------------------------------------------------------------------------------


 
 
SECTION 2.   EMPLOYMENT AND COMPENSATION.  The following terms and conditions
will govern the Executive’s employment with the Company throughout the Term.
 
2.1.           Employment.  The Company hereby employs the Executive, and the
Executive hereby accepts employment with the Company, on the terms and
conditions set forth herein.
 
2.2.           Term.  The term of employment of the Executive under this
Agreement shall commence as of the date hereof (the “Commencement Date”) and,
subject to Section 3.1 hereof, shall terminate on April 25, 2009, and shall
automatically be extended for additional one (1) year periods thereafter (any
such renewal periods, together with the initial three (3)-year period, being
referred to as the “Term”) unless terminated by either party by written notice
to the other party.
 
2.3.           Duties.  (a) The Executive has been elected as Chief Executive
Officer of the Company, and he agrees to serve as such during the Term.  In such
capacity, the Executive shall have the responsibilities and duties customary for
such office and such other executive responsibilities and duties as are assigned
by the Board which are consistent with the Executive’s position.  The Executive
agrees to devote substantially all his business time, attention and services to
the business and affairs of the Company and its affiliates and to perform his
duties to the best of his ability.  At all times during the performance of this
Agreement, the Executive will adhere to the Code of Conduct of the Company (the
“Code of Conduct”) that has been or may hereafter be established and
communicated by the Board to the Executive for the conduct of the position or
positions held by the Executive.  The Executive may not accept directorships on
the Board of Directors of for-profit corporations without the prior written
consent of the Board.  The Executive may accept directorships on the board of
directors of not-for-profit corporations without the Board’s prior, written
consent so long as (a) such directorships do not interfere with Executive’s
ability to carry out his responsibilities under this Agreement, and
(b) Executive promptly notifies the Board in writing of the fact that he has
accepted such a non-profit directorship.
 
(b)           If the Company or the Executive elects not to renew the Term
pursuant to Section 2.2, the Executive shall continue to be employed under this
Agreement until the expiration of the then current Term (unless earlier
terminated pursuant to Section 3.1 hereof), shall cooperate fully with the Board
and shall perform such duties not inconsistent with the provisions hereof as he
shall be assigned by the Board.
 
 
- 6 -

--------------------------------------------------------------------------------


 
2.4.           Compensation.
 
(a)           Salary.  For all services rendered by the Executive under this
Agreement, the Company shall pay the Executive a salary during the Term at a
rate of not less than Nine Hundred Thousand ($900,000.00) Dollars per year,
which may be increased but not decreased unless decreased for the senior
executive staff generally (the “Salary”), payable in installments in accordance
with the Company’s policy from time to time in effect for payment of salary to
executives.  The Salary shall be reviewed no less than annually by the Board and
nothing contained herein shall prevent the Board from at any time increasing the
Salary or other benefits herein provided to be paid or provided to the Executive
or from providing additional or contingent benefits to the Executive as it deems
appropriate.
 
(b)           Benefits.  During the Term, the Company shall permit the Executive
to participate in or receive benefits under the Selective Insurance Group, Inc.
2005 Omnibus Stock Plan, the Selective Insurance Group, Inc. Cash Incentive
Plan, the Selective Insurance Retirement Savings Plan, the Retirement Income
Plan For Selective Insurance Company of America, as amended, the Selective
Insurance Company of America Deferred Compensation Plan, the Selective Insurance
Supplemental Pension Plan and any other incentive compensation, stock option,
stock appreciation right, stock bonus, pension, group insurance, retirement,
profit sharing, medical, disability, accident, life insurance plan, relocation
plan or policy, or any other plan, program, policy or arrangement of the Company
intended to benefit the employees of the Company generally, if any, in
accordance with the respective provisions thereof, from time to time in effect
(collectively, the “Plans”).
 
(c)           Vacations and Reimbursements.  During the Term, the Executive
shall be entitled to vacations and reimbursements for ordinary and necessary
travel and entertainment expenses in accordance with the Company’s policies on
such matters from time to time in effect.
 
(d)           Perquisites.  During the Term, the Company shall provide the
Executive with suitable offices, secretarial and other services, and other
perquisites to which other executives of the Company generally are (or become)
entitled, to the extent as are suitable to the character of the Executive’s
position with the Company, subject to such specific limits on such perquisites
as may from time to time be imposed by the Company’s Board.
 
(e)           Taxable Reimbursements and Perquisites.  Any taxable reimbursement
of business or other expenses, or any provision of taxable in-kind perquisites
or other benefits to the Executive, as specified under this Agreement, shall be
subject to the following conditions: (i) the expenses eligible for reimbursement
or the amount of in-kind benefits provided in one taxable year shall not affect
the expenses eligible for reimbursement or the amount of in-kind benefits
provided in any other taxable year; (ii) the reimbursement of an eligible
expense shall be made no later than the end of the year after the year in which
such expense was incurred; and (iii) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit.
 
 
- 7 -

--------------------------------------------------------------------------------


 


SECTION 3.    TERMINATION AND SEVERANCE.
 
3.1.           Termination.  The Executive’s employment hereunder shall commence
on the Commencement Date and continue until the expiration of the Term, except
that the employment of the Executive hereunder shall earlier terminate:
 
(a)           Death.  Upon the Executive’s death.
 
(b)           Disability.  At the option of the Company, upon the Disability of
the Executive.
 
     (c)           For Cause.  At the option of the Company, for Cause.
 
     (d)           Resignation.  At any time at the option of the Executive, by
resignation (other than a resignation for Good Reason).
 
     (e)           Without Cause.  At any time at the option of the Company,
without Cause; provided, that a termination of the Executive’s employment
hereunder by the Company based on Retirement, death, or Disability shall not be
deemed to be a termination without Cause.
 
     (f)           Relocation.  At the option of the Executive at any time prior
to a Change in Control, and within two years of the Company first imposing a
requirement without the consent of the Executive that the Executive be based at
a location in excess of fifty (50) miles from the location of the Executive’s
office on the Commencement Date.
 
     (g)           For Good Reason.  At any time at the option of the Executive
for Good Reason.
 
3.2.           Procedure For Termination.  Any termination of the Executive’s
employment by the Company or by the Executive prior to the expiration of the
Term (an “Early Termination”) shall be communicated by delivery of a Notice of
Termination to the other party hereto given in accordance with Section 5.13
hereof; provided, however, that in the event the Company terminates the
Executive’s employment for Cause based upon the Board’s determination that one
or both of the events described in clause (ii) or (iii) of the definition of
Cause shall have occurred, the Company shall also deliver, together with any
such Notice of Termination, a copy of the resolution of the Board making any
such determination.  Any Early Termination shall become effective as of the
applicable Termination Date.
 
3.3.           Rights and Remedies on Termination.  The Executive will be
entitled to receive the payments and benefits specified below if there  is an
Early Termination.
 
     (a)           Accrued Salary.  If the Executive’s employment is terminated
pursuant to any of the Paragraphs set forth in Section 3.1 hereof, then the
Executive (or his legal representative, as applicable) shall only be entitled to
receive his accrued and unpaid Salary through the Termination Date.
 
 
- 8 -

--------------------------------------------------------------------------------


 
     (b)           Severance Payments.
 
    (i)           If the Executive’s employment is terminated pursuant to
Paragraphs (a) or (b) in Section 3.1 hereof, then the Executive (or his legal
representative, as applicable) shall be entitled to receive a severance payment
from the Company in an aggregate amount equal to the product of (A) two (2)
times (B) the Executive’s Salary plus an amount equal to the average of the
three most recent annual cash incentive payment (each an “ACIP”) made to the
Executive; provided that any such severance payment shall be reduced by the
amount of payments the Executive receives under any life or disability insurance
policies with respect to which the premiums were paid by the Company.
 
    (ii)           If the Executive’s employment is terminated pursuant to
Paragraph (e), (f) or (g) in Section 3.1 hereof, then the Executive shall be
entitled to receive a severance payment from the Company in an aggregate amount
equal to the product of (A) two (2) times (B) the Executive’s Salary plus an
amount equal to the average of the three most recent ACIP payments made to the
Executive.
 
    (iii)           The severance payment required to be paid by the Company to
the Executive pursuant to Paragraph (b)(i) or (b)(ii) above, shall, subject to
Section 3.7, be paid in equal monthly installments over the twelve (12) month
period following the Termination Date.
 
Notwithstanding the foregoing, the Executive shall not be entitled to any ACIP
for the year in which the Termination Date occurs.
 
     (c)           Severance Benefits.
 
    (i)           If the Executive’s employment is terminated pursuant to any of
the Paragraphs set forth in Section 3.1 hereof, then the Executive (or his legal
representative, as applicable) shall be entitled to receive the benefits which
the Executive has accrued or earned or which have become payable under the Plans
as of the Termination Date, but which have not yet been paid to the
Executive.  Payment of any such benefits shall be made in accordance with the
terms of such Plans.
 
   (ii)           If the Executive’s employment is terminated pursuant to
Paragraph (e), (f) or (g) in Section 3.1 hereof, then the Company shall, subject
to Section 3.7, maintain in full force and effect for the continued benefit of
the Executive and his dependents for a period terminating on the earlier of (A)
twenty-four (24) months following the applicable Termination Date, or (B) the
commencement date of equivalent benefits from a new employer, (any such period
being referred to as the applicable “Extended Benefit Period”) all insured and
self-insured medical, dental, vision, disability and life insurance employee
benefit Plans in which the Executive was entitled to participate immediately
prior to the Termination Date; provided that the Executive’s continued
participation is not barred under the general terms and provisions of such
Plans.  Notwithstanding the foregoing, the Executive shall continue to
participate in such Plans during the Extended Benefit Period only to the extent
that such Plans remain in effect for other executives of the Company from time
to time during the Extended Benefit Period and subject to the terms of such
Plans, including any modifications and amendments thereto following the
 
 
- 9 -

--------------------------------------------------------------------------------


 
 
Termination Date.  In the event that the Executive’s participation in any such
Plan is barred by its terms, the Company shall arrange, at its sole cost and
expense, to have issued for the benefit of the Executive and his dependents
during the Extended Benefit Period individual policies of insurance providing
benefits substantially similar (on an after-tax basis) to those which the
Executive otherwise would have been entitled to receive under such Plans
pursuant to this Paragraph (c)(ii).  Executive shall be responsible for making
any required contributions to the cost of such coverage, on an after-tax basis,
at the rate which Executive was obligated to pay immediately prior to the
Termination Date.  If, at the end of the applicable Extended Benefit Period, the
Executive has not previously received or is not receiving equivalent benefits
from a new employer, or is not otherwise receiving such benefits, the Company
shall arrange to enable the Executive to convert his and his dependents’
coverage under such Plans to individual policies or programs upon the same terms
as employees of the Company may apply for such conversions upon termination of
employment.  In no event shall the Company’s obligation to provide disability
benefits hereunder be reduced as a result of any individual disability policy
purchased by the Executive.
 
Any portion of the continued or replacement welfare benefits coverage provided
for under this Section 3.3(c)(ii) which constitutes deferred compensation
subject to Section 409A shall be subject to the following conditions: (i) the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in one taxable year shall not affect the expenses eligible for reimbursement or
the amount of in-kind benefits provided in any other taxable year (except with
respect to annual, lifetime or similar limits under arrangements providing for
the reimbursement of medical expenses under Section 105(b) of the Code); (ii)
the reimbursement of an eligible expense shall be made no later than the end of
the year after the year in which such expense was incurred; and (iii) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.
 
 
- 10 -

--------------------------------------------------------------------------------


 
     (d)           Rights Under Plans.  If the Executive’s employment is
terminated pursuant to Paragraphs (a), (b), (e), (f) or (g) in Section 3.1
hereof, the Executive shall be entitled to the benefits of any stock options,
stock appreciation rights, restricted stock grants, stock bonuses or other
benefits theretofore granted by the Company or the Company’s Parent to the
Executive under any Plan, whether or not provided for in any agreement with the
Company or the Company’s Parent; provided, however, that (i) all unvested stock
options, stock appreciation rights, restricted stock grants, stock bonuses,
long-term incentives and similar benefits shall be deemed to be vested in full
on the Termination Date, notwithstanding any provision to the contrary or any
provision requiring any act or acts by the Executive in any agreement with the
Company or the Company’s Parent or any Plan; (ii) to the extent that any such
stock options, stock appreciation rights, restricted stock grants, stock
bonuses, long-term incentives or similar benefits shall require by its terms the
exercise thereof by the Executive, the last date to exercise the same shall,
notwithstanding any provision to the contrary in any agreement or any Plan, be
the earlier of (A) the later to occur of the fifteenth day of the third month
following the date at which, or the December 31 of the calendar year in which,
any such stock options, stock appreciation rights, restricted stock grants,
stock bonuses, long-term incentives or similar benefits would otherwise have
expired if not extended, or (B) the original expiration date had the Executive’s
employment not so terminated; and (iii) if the vesting or exercise pursuant
hereto of any such stock options, stock appreciation rights, restricted stock
grants, stock bonuses, long-term incentives or similar benefits shall have the
effect of subjecting the Executive to liability under Section 16(b) of the
Securities Exchange Act or any similar provision of law, the vesting date
thereof shall be deemed to be the first day after the Termination Date on which
such vesting may occur without subjecting the Executive to such liability.
 
     (e)           No Double Dipping.
 
    (i)           The severance payments and severance benefits the Executive
may be entitled to receive pursuant to this Section 3.3 shall be in lieu of any
of the payments and benefits the Executive may be entitled to receive pursuant
to any other agreement, plan or arrangement providing for the payment of
severance payments or benefits.
 
    (ii)           The Executive expressly disclaims any interest he may have in
the Selective Insurance Company of America Severance Plan.
 
3.4.           Rights and Remedies on Termination After Change in Control.  The
Executive will be entitled to receive the severance payments and severance
benefits specified below in the event there shall occur a termination of the
Executive’s employment pursuant to Paragraph (e) or (g) of Section 3.1 hereof
within two (2) years following the occurrence of a Change in Control.  The
severance payments and benefits the Executive may be entitled to receive
pursuant to this Section 3.4 shall be in addition to, and not in lieu of, any of
the payments and benefits the Executive may be entitled to receive pursuant to
Section 3.3 hereof, unless expressly so stated to be in lieu of such benefits
and/or payments.
 
    (a)           Severance Payments.  The Executive shall be entitled to
receive a severance payment from the Company in an aggregate amount equal to the
product of (i) 2.99; and (ii) the greater of:
 
 
- 11 -

--------------------------------------------------------------------------------


 
(1)           the sum of the Executive’s Salary plus the Executive’s target ACIP
in effect as of the Termination Date (including any such amount of compensation
which is deferred pursuant to the Selective Insurance Deferred Compensation
Plan), or
 
(2)            the sum of the Executive’s Salary in effect as of the Termination
Date plus the Executive’s average ACIP for the three calendar years prior to the
calendar year in which the Termination Date occurs (including any such amount of
compensation which is deferred pursuant to the Selective Insurance Deferred
Compensation Plan).
 
Notwithstanding the foregoing, the Executive shall not be entitled to any ACIP
for the year in which the Termination Date occurs.


Such payment shall be made, subject to Section 3.7, sixty (60) business days
following the Termination Date, provided that the Executive has executed and
delivered a Release pursuant to Section 3.5 hereof and such Release has become
effective and irrevocable and further provided that, if and to the extent any
portion of the payments under this Section 3.4 constitutes deferred compensation
subject to Section 409A, then, unless the Change in Control qualifies as a
change in the ownership of the Company, a change in effective control of the
Company, or a change in the ownership of a substantial portion of the assets of
the Company, as described in Treasury Regulations Section 1.409A-3(i)(5), such
portion of the payments shall be paid at the times specified in Section
3.3(b)(iii) of the Employment Agreement for payment of such portion.   The
severance payment required to be paid by the Company to the Executive pursuant
to this Section 3.4(a) shall be in lieu of, and not in addition to, any other
severance payments required to be paid by the Company to the Executive.


     (b)           Severance Benefits.  Subject to Section 3.7, the Company
shall maintain in full force and effect, for the continued benefit of the
Executive and his dependents for a period terminating on the earlier of:  (i)
three (3) years after the Termination Date or (ii) the commencement date of
equivalent benefits from a new employer (the “CIC Extended Benefit Period”), all
insured and self insured medical, dental, vision, disability and life insurance
employee welfare benefit plans in which the Executive was entitled to
participate immediately prior to the Termination Date; provided that the
Executive’s continued participation is not barred under the general terms and
provisions of such Plans.  Notwithstanding the foregoing, the Executive shall
continue to participate in such Plans during the CIC Extended Benefit Period
only to the extent that such Plans remain in effect for other executives of the
Company from time to time during the CIC Extended Benefit Period and subject to
the terms of such Plans, including any modifications and amendments thereto
following the Termination Date.  In the event that the Executive’s participation
in any such Plan is barred by its terms, the Company, at its sole cost and
expense, shall arrange to have issued for the benefit of the Executive and his
dependents individual policies of insurance providing benefits substantially
similar (on an after-tax basis) to those which the Executive otherwise would
have been entitled to receive under such Plans pursuant to this Paragraph
(b).  Executive shall be responsible for making any required contributions to
the
 
- 12 -

--------------------------------------------------------------------------------


 
 
cost of such coverage, on an after-tax basis, at the rate which Executive was
obligated to pay immediately prior to the Termination Date.  Notwithstanding the
foregoing, if the provision of self-insured health coverage (if any) during the
third year after the Termination Date is deemed to be deferred compensation
under Section 409A of the Code, the Company shall pay the Executive an amount
equal to Eleven Thousand Five Hundred Seventy-Two Dollars ($11,572.00) in lieu
of such obligation.  If, at the end of the applicable CIC Extended Benefit
Period, the Executive has not previously received or is not receiving equivalent
benefits from a new employer, or is not otherwise receiving such benefits, the
Company shall arrange to enable the Executive to convert his and his dependents’
coverage under such Plans to individual policies or programs upon the same terms
as employees of the Company may apply for such conversions upon termination of
employment.  The severance benefits required to be provided by the Company to
the Executive pursuant to this Paragraph (b) shall be in lieu of, and not in
addition to, any severance benefits required to be provided to the Executive
pursuant to Section 3.3(c)(ii) hereof.  In no event shall the Company’s
obligation to provide disability benefits hereunder be reduced as a result of
any individual disability policy purchased by the Executive.  Any portion of the
continued or replacement welfare benefits coverage provided for under this
Section 3.4(b)_which constitutes deferred compensation subject to Section 409A
shall be subject to the following conditions: (i) the expenses eligible for
reimbursement or the amount of in-kind benefits provided in one taxable year
shall not affect the expenses eligible for reimbursement or the amount of
in-kind benefits provided in any other taxable year (except with respect to
annual, lifetime or similar limits under arrangements providing for the
reimbursement of medical expenses under Section 105(b) of the Code); (ii) the
reimbursement of an eligible expense shall be made no later than the end of the
year after the year in which such expense was incurred; and (iii) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.
 
     (c)           Rights Under Plans.  The Executive shall be entitled to the
benefits of any stock options, stock appreciation rights, restricted stock
grants, stock bonuses or other benefits theretofore granted by the Company or
the Company’s Parent to the Executive under any Plan, whether or not provided
for in any agreement with the Company or the Company’s Parent; provided,
however, that (i) all unvested stock options, stock appreciation rights,
restricted stock grants, stock bonuses, long-term incentives and similar
benefits shall be deemed to be vested in full on the Termination Date,
notwithstanding any provision to the contrary or any provision requiring any act
or acts by the Executive in any agreement with the Company or the Company’s
Parent or any Plan; (ii) to the extent that any such stock options, stock
appreciation rights, restricted stock grants, stock bonuses, long-term
incentives or similar benefits shall require by its terms the exercise thereof
by the Executive, the last date to exercise the same shall, notwithstanding any
provision to the contrary in any agreement or any Plan, be the earlier of (A)
the later to occur of the fifteenth day of the third month following the date at
which, or the December 31 of the calendar year in which, any such stock options,
stock appreciation rights, restricted stock grants, stock bonuses, long-term
incentives or similar benefits would otherwise have expired if not extended or
(B) the original expiration date had the Executive’s employment not so
terminated ; and (iii) if the vesting or exercise pursuant hereto of any such
stock options, stock appreciation rights, restricted stock grants, stock
bonuses, long-term incentives or similar benefits shall have the effect of
subjecting the Executive to liability under Section 16(b) of the Securities
Exchange
 
 
- 13 -

--------------------------------------------------------------------------------


 
Act or any similar provision of law, the vesting date thereof shall be deemed to
be the first day after the Termination Date on which such vesting may occur
without subjecting the Executive to such liability.
 
     (d)           Rabbi Trust.  The Company shall maintain a trust intended to
be a grantor trust within the meaning of subpart E, Part I, subchapter J,
chapter 1, subtitle A of the Code (the “Rabbi Trust”).  Coincident with the
occurrence of a Change in Control, the Company shall promptly deliver to a bank
as trustee of the Rabbi Trust (the “Trustee”), an amount of cash or certificates
of deposit, treasury bills or irrevocable letters of credit adequate to fully
fund the payment obligations of the Company under this Section 3.4.  The Company
and Trustee shall enter into a trust agreement that shall provide that barring
the insolvency of the Company, amounts payable to the Executive under this
Section 3.4 (subject to Section 3.7) shall be paid by the Trustee to the
Executive five (5) days after written demand therefor by the Executive to the
Trustee, with a copy to the Company, certifying that such amounts are due and
payable under this Section 3.4 because the Executive’s employment has been
terminated pursuant to Paragraph (e) or (g) in Section 3.1 hereof at a time
which is within two (2) years following the occurrence of a Change in Control (a
“Triggering Event”).  Such trust agreement shall also provide that if the
Company shall, prior to payment by the Trustee, object in writing to the
Trustee, with a copy to the Executive, as to the payment of any amounts demanded
by the Executive under this Section 3.4, certifying that such amounts are not
due and payable to the Executive because a Triggering Event has not occurred,
such dispute shall be resolved by binding arbitration as set forth in Section
5.8 hereof.
 
3.5.           Conditions to Severance Payments and Benefits.
 
     (a)           The Executive’s right to receive the severance payments and
benefits pursuant to Sections 3.3 and 3.4 hereof, is expressly conditioned upon
(a) receipt by the Company of a written release (a “Release”) executed by the
Executive in the form of Exhibit A hereto, and the expiration of the revocation
period described therein without such Release having been revoked, and (b) the
compliance by the Executive with the covenants, terms or provisions of Sections
4.1 and 4.2 hereof (the “Restrictive Covenants”).  If the Executive shall fail
to deliver a Release in accordance with the terms of this Section 3.5 or shall
breach any of the Restrictive Covenants, the Company’s obligation to make the
severance payments and to provide the severance benefits pursuant to Sections
3.3 and 3.4 hereof shall immediately and irrevocably terminate.
 
     (b)           Except where the Executive’s employment is terminated
pursuant to Section 3.1(a) or (b), upon the expiration of the initial three (3)
year period of the Term, during any calendar year in which the Executive is a
Covered Employee, if any stock-based awards of the Executive are intended to
qualify as “performance based compensation” within the meaning of Section 162(m)
of the Code, then the Executive’s entitlement, if any, to accelerated vesting of
his stock-based awards pursuant to Section 3.3 or 3.4 of this Agreement shall
apply only to the accelerated lapse of any service requirement, and the
Executive shall be entitled to such stock-based awards, or to the vesting
thereof, only if and to the extent that the applicable performance criteria
applicable to such awards are satisfied.
 
- 14 -

--------------------------------------------------------------------------------




 
3.6.           Tax Effect of Payments.
 
     (a)           Gross-Up Payment.  In the event that it is determined that
any payment, distribution or other benefit of any type to or for the Executive’s
benefit made by the Company, by any of its affiliates, by any Person who
acquires ownership or effective control of the Company’s Parent or ownership of
a substantial portion of the Company’s Parent’s assets (within the meaning of
Section 280G of the Code and the regulations thereunder) or by any affiliate of
such Person, whether paid or payable or distributed or distributable or
otherwise made available pursuant to the terms of this Agreement or otherwise
(the “Total Payments”), would be subject to the excise tax imposed by Section
4999 of the Code or any interest or penalties with respect to such excise tax
(such excise tax, together with any such interest or penalties, are collectively
referred to as the “Excise Tax”), then the Executive shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Executive of all taxes imposed upon the Gross-Up Payment,
including any Excise Tax, the Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed on the Total Payments.
 
    (b)           Determination by Accountant.  All mathematical determinations
and all determinations of whether any of the Total Payments are “parachute
payments” (within the meaning of Section 280G of the Code) that are required to
be made under this Section, including all determinations of whether a Gross-Up
Payment is required, of the amount of such Gross-Up Payment and of amounts
relevant to the last sentence of this Section (collectively, the
“Determination”), shall be made by an independent accounting firm acceptable to
each of the parties hereto, or, if no firm is acceptable to both parties hereto,
each of the Executive and the Company shall select an accounting firm acceptable
to it, and such accounting firms shall together designate an independent
accounting firm, provided, however, that any accounting firm so designated shall
not have been previously retained by either party for a period of a least two
(2) years subsequent to the applicable Termination Date.  Any independent
accounting firm selected by the Executive and the Company or designated pursuant
to this Paragraph (b) shall be referred to herein as the “Accounting
Firm”.  Subject to Section 3.6(c) and Section 3.7, if a Gross-Up Payment is
determined to be payable, it shall be paid by the Company to the Executive
within five (5) days after such Determination is delivered to the Company, but
in no event later than the end of the Executive’s taxable year next following
the taxable year in which he remits the related taxes to the applicable taxing
authority.  Subject to Section 3.6(c), any Determination by the Accounting Firm
shall be binding upon the Company and Executive, absent manifest error.  All of
the costs and expenses of the Accounting Firm shall be borne by the Company.
 
     (c)           Underpayments and Overpayments.  As a result of uncertainty
in the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments not made by the Company should have been made (“Underpayments”) or that
Gross-Up Payments will have been made by the Company which should not have been
made (“Overpayments”).  In either event, the Accounting Firm shall determine the
amount of the Underpayment or Overpayment that has occurred.  In the case of an
Underpayment, the amount of such
 
- 15 -

--------------------------------------------------------------------------------


 
 
Underpayment shall promptly be paid by the Company to or for the Executive’s
benefit.  In the case of an Overpayment, the Executive shall, at the direction
and expense of the Company, take such steps as are reasonably necessary
(including the filing of returns and claims for refund), follow reasonable
instructions from, and procedures established by, the Company and otherwise
reasonably cooperate with the Company to correct such Overpayment; provided,
however, that (i) the Executive shall in no event be obligated to return to the
Company an amount greater than the net after-tax portion of the Overpayment that
the Executive has retained or has received as a refund or has received the
benefit of from the applicable taxing authorities and (ii) this provision shall
be interpreted in a manner consistent with the intent of this Section, which is
to make the Executive whole, on an after-tax basis, for the application of the
Excise Tax, it being understood that the correction of an Overpayment may result
in the Executive’s repaying to the Company an amount which is less than the
Overpayment.  Anything herein to the contrary notwithstanding, in the event of a
final determination as to the liability for the Excise Tax applicable to the
Total Payments such determination shall be the basis for determining whether
there have been Underpayments or Overpayments pursuant to this Section 3.6.  For
this purpose, a final determination shall mean a final agreement reached with
the Internal Revenue Service or a final determination by a court with
jurisdiction from which there is no appeal, in either case, concluded in
accordance with the provisions of this Paragraph (c).
 
3.7.           Section 409A Tax.  Notwithstanding anything herein to the
contrary, to the extent any payment or provision of benefits under this
Agreement upon the Executive’s “separation from service” is subject to Section
409A of the Code, no such payment shall be made, and Executive shall be
responsible for the full cost of such benefits, for six (6) months following the
Executive's "separation from service" if the Executive is a "specified employee"
of the Company on the date of such separation from service.  On the expiration
of such six (6) month period, any payments delayed, and an amount sufficient to
reimburse the Executive for the cost of benefits met by the Executive, during
such period shall be aggregated (the “Make-Up Amount”) and paid in full to the
Executive, and any succeeding payments and benefits shall continue as scheduled
hereunder.  The Company shall credit the Make-Up Amount with interest at no less
than the interest rate it pays for short-term borrowed funds, such interest to
accrue from the date on which payments would have been made, or benefits would
have been provided, by the Company to the Executive absent the six month
delay.  The terms "separation from service" and "specified employee" shall have
the meanings set forth under Section 409A and the regulations and rulings issued
thereunder.  Furthermore, the Company shall not be required to make, and the
Executive shall not be required to receive, any severance or other payment or
benefit under Sections 3.3, 3.4 or 3.6 hereof if the making of such payment or
the provision of such benefit or the receipt thereof shall result in a tax to
the Executive arising under Section 409A of the Code (a “Section 409A
Tax”).  For purposes of Section 409A, any right to a series of installment
payments or provision of  benefits in installments under Sections 3.3 and 3.4 of
this Agreement shall be treated as a right to a series of separate
payments.  For purposes of Section 409A, any reference in this Agreement to the
Executive’s “termination of employment” or words of similar import shall mean
the Executive’s “separation from service” from the Company, and the Executive’s
Termination Date shall mean the date of his “separation from service” from the
Company.
 


- 16 -

--------------------------------------------------------------------------------


 
SECTION 4.    RESTRICTIVE COVENANTS.
 
4.1.     Confidentiality.  The Executive agrees that he will not, either during
the Term or at any time after the expiration or termination of the Term,
disclose to any other Person any confidential or proprietary information of the
Company, the Company’s Parent, or their subsidiaries, except for (a) disclosures
to directors, officers, key employees, independent accountants and counsel of
the Company, the Company’s Parent and their subsidiaries as may be necessary or
appropriate in the performance of the Executive’s duties hereunder, (b)
disclosures which do not have a material adverse effect on the business or
operations of the Company, the Company’s Parent  and their subsidiaries, taken
as a whole, (c) disclosures which the Executive is required to make by law or by
any court, arbitrator or administrative or legislative body (including any
committee thereof) with apparent jurisdiction to order the Executive to disclose
or make accessible any information, (d) disclosures with respect to any other
litigation, arbitration or mediation involving this Agreement,, and (e)
disclosures of any such confidential or proprietary information that is, at the
time of such disclosure, generally known to and available for use by the public
otherwise than by the Executive’s wrongful act or omission.  The Executive
agrees not to take with him upon leaving the employ of the Company any document
or paper relating to any confidential information or trade secret of the
Company, the Company’s Parent and their subsidiaries, except that Executive
shall be entitled to retain (i) papers and other materials of a personal nature,
including but limited to, photographs, correspondence, personal diaries,
calendars and Rolodexes (so long as such Rolodexes do not contain the Company’s
only copy of business contact information), personal files and phone books,
(ii) information showing his compensation or relating to his reimbursement of
expenses, (iii) information that he reasonably believes may be needed for tax
purposes, and (iv) copies of plans, programs and agreements relating to his
employment, or termination thereof, with the Company.
 
4.2.     Non-Solicitation of Employees.  The Executive agrees that, except in
the course of performing his duties hereunder, he will not, either during the
Term and for a period of two (2) years after the expiration or termination of
the Term, directly or indirectly, solicit or induce or attempt to solicit or
induce or cause any of the employees of the Company, the Company’s Parent or
their subsidiaries to leave the employ of the Company, the Company’s Parent or
any of their subsidiaries.
 
SECTION 5.   MISCELLANEOUS PROVISIONS.
 
5.1.     No Mitigation; Offsets.  The Executive shall not be required to
mitigate damages or the amount of any payment provided for under this Agreement
by seeking other employment or otherwise and no future income earned by the
Executive from employment or otherwise shall in any way reduce or offset any
payments due to the Executive hereunder.  Assuming a payment or otherwise is due
Executive under this Agreement, the Company may offset against any amount due
Executive under this Agreement only those amounts due Company in respect of any
undisputed, liquidated obligation of Executive to the Company.
 
5.2.     Governing Law.  The provisions of this Agreement will be construed and
interpreted under the laws of the State of New Jersey, without regard to
principles of conflicts of law.
 
 
- 17 -

--------------------------------------------------------------------------------


 
5.3.     Injunctive Relief and Additional Remedy.  The Executive acknowledges
that the injury that would be suffered by the Company, the Company’s Parent, or
their subsidiaries as a result of a breach of the provisions of Sections 4.1 and
4.2 hereof would be irreparable and that an award of monetary damages to the
Company, the Company’s Parent or their subsidiaries for such a breach would be
an inadequate remedy. Consequently, the Company, the Company’s Parent or their
subsidiaries will have the right, in addition to any other rights it may have,
to obtain injunctive relief to restrain any breach or threatened breach or
otherwise to specifically enforce any provision of this Agreement, and the
Company, the Company’s Parent or their subsidiaries will not be obligated to
post bond or other security in seeking such relief.  Each of the parties hereby
irrevocably submits to the exclusive jurisdiction of the federal and state
courts of the State of New Jersey for the purpose of injunctive relief.
 
5.4.     Representations and Warranties by Executive.  The Executive represents
and warrants to the best of his knowledge that the execution and delivery by the
Executive of this Agreement do not, and the performance by the Executive of the
Executive’s obligations hereunder will not, with or without the giving of notice
or the passage of time, or both:  (a) violate any judgment, writ, injunction, or
order of any court, arbitrator or governmental agency applicable to the
Executive or (b) conflict with, result in the breach of any provisions of or the
termination of, or constitute a default under, any agreement to which the
Executive is a party or by which the Executive is or may be bound.
 
5.5.     Waiver.  The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right, power, or privilege under this Agreement will
operate as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege. To the maximum extent permitted by applicable law,
(a) no waiver that may be given by a party will be applicable except in the
specific instance for which it is given; and (b) no notice to or demand on one
party will be deemed to be a waiver of any obligation of such party or of the
right of the party giving such notice or demand to take further action without
notice or demand as provided in this Agreement.
 
5.6.     Assignment.  No right or benefit under this Agreement shall be
assigned, transferred, pledged or encumbered (a) by the Executive except by a
beneficiary designation made by will or the laws of descent and distribution or
(b) by the Company except that the Company may assign this Agreement and all of
its rights hereunder to any Person with which it may merge or consolidate or to
which it may sell all or substantially all of its assets; provided that such
Person shall, by agreement in form and substance satisfactory to the Executive,
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company  would be required to perform it if no such
merger, consolidation or sale had taken place.  Subject to the foregoing, this
Agreement shall be binding upon and inure to the benefit of the Company, the
Company’s Parent and each of their successors and assigns, and the Executive,
his heirs, legal representatives and any beneficiary or beneficiaries designated
hereunder.
 
5.7.     Entire Agreement; Amendments.  This Agreement contains the entire
agreement between the Company (and the Company’s Parent) and Executive with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral or written,
 
 
- 18 -

--------------------------------------------------------------------------------


 
between the Company (and the Company’s Parent) and Executive with respect to the
subject matter hereof, including but not limited to the Employment Agreement
between Executive and the Company’s Parent dated April 26, 2006.  This Agreement
may not be amended orally, but only by an agreement in writing signed by the
parties hereto.
 
5.8.     Arbitration.  Any dispute which may arise between the Executive and the
Company with respect to the construction, interpretation or application of any
of the terms, provisions, covenants or conditions of this Agreement or any claim
arising from or relating to this Agreement will be submitted to final and
binding arbitration by three (3) arbitrators in Newark, New Jersey, under the
expedited rules of the American Arbitration Association then obtaining.  One
such arbitrator shall be selected by each of the Company and the Executive, and
the two arbitrators so selected shall select the third arbitrator.  Selection of
all three arbitrators shall be made within thirty (30) days after the date the
dispute arose.  The written decision of the arbitrators shall be rendered within
ninety (90) days after selection of the third arbitrator.  The decision of the
arbitrators shall be final and binding on the Company and the Executive and may
be entered by either party in any New Jersey federal or state court having
jurisdiction.
 
5.9.     Legal Costs.  The Company shall pay any reasonable attorney’s fees and
costs incurred by the Executive in connection with any dispute regarding this
Agreement so long as Executive’s claim(s) or defense(s) in such action are
asserted in the good faith belief that they are not frivolous.  The Company
shall pay any such fees and costs promptly following its receipt of written
requests therefor, which requests shall be made no more frequently than once per
calendar month.  The Company shall bear all legal costs and expenses incurred in
the event the Company should contest or dispute the characterization of any
amounts paid pursuant to this Agreement as being nondeductible under Section
280G of the Code or subject to imposition of an excise tax under Section 4999 of
the Code, including, without limitation, the reasonable costs and expenses of
any counsel selected by the Executive to represent him in connection with such a
matter.  The Company shall pay any such legal costs and expenses that are
incurred due to a tax audit or litigation by the end of the calendar year
following the year in which the taxes that are the subject of the audit or
litigation are remitted to the applicable taxing authority, or, where as a
result of such audit or litigation no taxes are remitted, by the end of the
calendar year following the year in which the audit is completed or there is a
final and nonappealable settlement or other resolution of the litigation.
 
 
5.10.   Severability.  In the case that any one or more of the provisions
contained in this Agreement shall, for any reason, be held invalid or
unenforceable, the other provisions of this Agreement shall remain in full force
and effect.  Any provision of this Agreement held invalid or unenforceable only
in part or degree shall remain in full force and effect to the extent not held
invalid or unenforceable.
 
5.11.   Counterparts; Facsimile.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.  This Agreement may be executed via facsimile.
 
 
- 19 -

--------------------------------------------------------------------------------


 
5.12.   Headings; Interpretation.  The various headings contained herein are for
reference purposes only and do not limit or otherwise affect any of the
provisions of this Agreement.  It is the intent of the parties that this
Agreement not be construed more strictly with regard to one party than with
regard to any other party.
 
5.13.   Notices.  (a) All notices, requests, demands and other communications
required or permitted under this Agreement shall be in writing and sent as
follows:
 
If to the Company, to:



 
Selective Insurance Company of America
40 Wantage Avenue
Branchville, New Jersey 07890
Attn:  General Counsel
Fax:  (973) 948-0282



If to the Executive, to:



 
Gregory E. Murphy
[Address Intentionally Omitted]
 



 
(b)           All notices and other communications required or permitted under
this Agreement which are addressed as provided in Paragraph (a) of this Section
5.13, (i) if delivered personally against proper receipt shall be effective upon
delivery, (ii) if sent by facsimile transmission (with evidence supplied by the
sender of the facsimile’s receipt at a facsimile number designated for receipt
by the other party hereunder, which other party shall be obligated to provide
such a facsimile number) shall be effective upon dispatch, and (iii) if sent (A)
by certified or registered mail with postage prepaid or (B) by Federal Express
or similar courier service with courier fees paid by the sender, shall be
effective upon receipt.  The parties hereto may from time to time change their
respective addresses and/or facsimile numbers for the purpose of notices to that
party by a similar notice specifying a new address and/or facsimile number, but
no such change shall be deemed to have been given unless it is sent and received
in accordance with this Section 5.13.
 
5.14.   Withholding.  All amounts payable by the Company to the Executive
hereunder (including, but not limited to, the Salary or any amounts payable
pursuant to Sections 3.3 and/or 3.4 hereof) shall be reduced prior to the
delivery of such payment to the Executive by an amount sufficient to satisfy any
applicable federal, state, local or other withholding tax requirements.
 

 
- 20 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement as of
the Commencement Date.
 


 

 
SELECTIVE INSURANCE COMPANY OF AMERICA
                 
By:
/s/ Victor N. Daley
     
Name: Victor N. Daley
   
Title:    Executive Vice President
                 
EXECUTIVE:
                 
/s/ Gregory E. Murphy
   
Gregory E. Murphy
 



- 21 -

--------------------------------------------------------------------------------




EXHIBIT A
 
FORM OF RELEASE
 
Reference is hereby made to the Employment Agreement, dated as of __________,
200_ (the “Employment Agreement”), by and between ____________ (the “Executive”)
and Selective Insurance Company of America, a New Jersey corporation (the
“Company”).  Capitalized terms used but not defined herein shall have the
meanings specified in the Employment Agreement.
 
Pursuant to the terms of the Employment Agreement and in consideration of the
payments to be made to the Executive by the Company, which Executive
acknowledges are in excess of what Executive would otherwise be entitled to
receive, the Executive hereby releases and forever discharges and holds the
Company, the Company’s Parent, and their subsidiaries (collectively, the
“Company Parties” and each a “Company Party”), and the respective officers,
directors, employees, partners, stockholders, members, agents, affiliates,
successors and assigns and insurers of each Company Party, and any legal and
personal representatives of each of the foregoing, harmless from all claims or
suits, of any nature whatsoever (whether known or unknown), past, present or
future, including those arising from the law, being directly or indirectly
related to the Executive’s employment by or the termination of such employment
by any Company Party, including, without limiting the foregoing, any claims for
notice, pay in lieu of notice, wrongful dismissal, severance pay, bonus,
overtime pay, incentive compensation, interest or vacation pay for the
Executive’s service as an officer or director to any Company Party through the
date hereof.  The Executive also hereby agrees not to file a lawsuit asserting
any such claims.  This release (this “Release”) includes, but is not limited to,
claims growing out of any legal restriction on any Company Party’s right to
terminate its employees and claims or rights under federal, state, and local
laws prohibiting employment discrimination (including, but not limited to,
claims or rights under Title VII of the Civil Rights Act of 1964, as amended by
the Civil Rights Act of 1991, the Americans with Disabilities Act, the Family
and Medical Leave Act, the Fair Labor Standards Act, the Uniformed Services
Employment and Reemployment Rights Act, the Employee Retirement Income Security
Act, the Equal Pay Act, the Age Discrimination in Employment Act of 1967, as
amended by the Older Workers Benefit Protection Act of 1990, and the laws of the
State of New Jersey against discrimination, or any other federal or state
statutes prohibiting discrimination on the basis of age, sex, race, color,
handicap, religion, national origin, and sexual orientation, or any other
federal, state or local employment law, regulation or other requirement) which
arose before the date this Release is signed, excepting only claims in the
nature of workers’ compensation, claims for vested benefits, and claims to
enforce this agreement.  The Executive acknowledges that because this Release
contains a release of claims and is an important legal document, he has been
advised to consult with counsel before executing it, that he may take up to
[twenty-one (21)]1 [forty-five (45)]2 days
 
_____________________
1           Delete brackets and use text enclosed therewith if 45 days is not
otherwise required by Section 7(f)(1)(F) of the Age Discrimination in Employment
Act and/or 29 C.F.R. Part 1625.  If 45 days is so required, delete bracketed
text in its entirety.
 
2           Delete brackets and use text enclosed therewith if 45 days is
required by Section 7(f)(1)(F) of the Age Discrimination in Employment Act
and/or 29 C.F.R. Part 1625.  If 45 days is not so required, delete bracketed
text in its entirety.
 
 
- 22 -

--------------------------------------------------------------------------------


 
 
to decide whether to execute it, and that he may revoke this Release by
delivering or mailing a signed notice of revocation to the Company at its
offices within seven (7) days after executing it.  If Executive executes this
Release and does not subsequently revoke the release within seven (7) days after
executing it, then this Release shall take effect as a legally binding agreement
between Executive and the Company.
 
If Executive does not deliver to the Company an original signed copy of this
Release by __________, or if Executive signs and revokes this Release within
seven (7) days as set forth above, the Company will assume that Executive
rejects the Release and Executive will not receive the payments referred to
herein.

 
The Executive acknowledges that there is a risk that after signing this Release
he may discover losses or claims that are released under this Release, but that
are presently unknown to him.  The Executive assumes this risk and understands
that this Release shall apply to any such losses and claims.
 
The Executive understands that this Release includes a full and final release
covering all known and unknown, injuries, debts, claims or damages which have
arisen or may have arisen from Executive’s employment by or the termination of
such employment by any Company Party.  The Executive acknowledges that by
accepting the benefits and payments set forth in the Employment Agreement, he
assumes and waives the risks that the facts and the law may be other than as he
believes.
 
Notwithstanding the foregoing, this Release does not release, and the Executive
continues to be entitled to, (i) any rights to exculpation or indemnification
that the Executive has under contract or law with respect to his service as an
officer or director of any Company Party and (ii) receive the payments to be
made to him by the Company pursuant to Section 3.3 and/or 3.4 of the Employment
Agreement (including any plan, agreement or other arrangement that is referenced
in or the subject of the applicable Section), subject to the conditions set
forth in Section 3.5 of the Employment Agreement, (iii) any right the Executive
may have to obtain contribution as permitted by law in the event of entry of
judgment against him as a result of any act or failure to act for which he and
any Company Party are jointly liable, and (iv) any claim in respect of any
insurance policy with any Company Party entered into outside of the employment
relationship.
 
This Release constitutes the release referenced in Section 3.5 of the Employment
Agreement.
 
The undersigned Executive, having had the time to reflect, freely accepts and
agrees to the above Release.  The Executive acknowledges and agrees that no
Company Party representative has made any representation to or agreement with
the Executive relating to this Release which is not contained in the express
terms of this Release.  The Executive acknowledges and agrees that the execution
and delivery of this Release is based upon the Executive’s independent review of
this Release, and the Executive hereby expressly waives any and all claims or
defenses by the Executive against the enforcement of this Release which are
based upon allegations or representations, projections, estimates,
understandings or agreements
 
- 23 -

--------------------------------------------------------------------------------


 
 
 
by any Company Party or any of their representatives or any assumptions by the
Executive that are not contained in the express terms of this Release.
 

 
EXECUTIVE
                           
Date:
 
 



 


 
[Attach disclosures required by the Older Workers Benefit Protection Act, if
required]


 
 


- 24 -
 

--------------------------------------------------------------------------------